Pine, J. (concurring).
I concur in the holding that plaintiff, who had no responsibility for the delay between the determinations of liability and damages in this bifurcated trial, is entitled to interest from the date of the liability determination. However, for the reasons that follow, I cannot agree with the majority that interest should ordinarily be awarded from the date of the liability determination in a bifurcated trial, regardless of responsibility for any delay. Indeed, I see no reason for the majority to extend its interpretation of the law on this issue beyond the facts present in this case.
Our holding in Viscomi v Kresge Co. (159 AD2d 979) was that plaintiff was not entitled to interest from the date of the verdict on liability because, having cross-appealed, she was as responsible for any delay as defendant. That holding is in no way incompatible with holding here that, where plaintiff did not cause the delay, plaintiff is entitled to interest from the date of the liability determination. In Viscomi we relied on Gunnarson v State of New York (70 NY2d 923) and Trimboli v Scarpaci Funeral Home (37 AD2d 386, affd on opn below 30 NY2d 687); in both cases, interest was awarded to the plaintiffs where defendants were at fault for the delay. In Gunnarson, the court stated that it was reaffirming Trimboli’s "prudent rationale and holding” (70 NY2d, at 925), and in Trimboli, the Second Department wrote, "Hence, the delay in the rendition of damages may properly be charged against the party causing it, in considering the allowance of interest” (37 AD2d, at 389). Gunnarson and Trimboli were interpreted pursuant to the fundamental principle of case law interpretation that cases serve as precedents only to the extent that they decide questions at issue, and that statements in a court’s writing must be evaluated according to the facts of the case before the court (see, Hogan v Board of Educ., 200 NY 370, 373).
*159The facts presented in this case differ from those in Gunnarson, Viscomi and Trimboli (supra) because here no party is responsible for the delay between the determinations of liability and damages. Although there is no appellate authority in point on this issue (see, Zegman v State of New York, 99 Misc 2d 473 [neither party responsible for delay but plaintiff not entitled to interest from liability verdict]), the majority goes beyond the issue before it and states a general rule that, except in rare cases, interest begins to run from the date on which liability is determined without regard to fault for any delay. In fact, the majority relies heavily on the concurring opinion by Justice Fein in Malkin v Wright (64 AD2d 569, 571). However, Justice Fein recognized therein that he was constrained by Trimboli and Lindwall v Talent Cab Corp. (51 Misc 2d 381, affd 27 AD2d 647) to adopt a fault approach, holding that plaintiff was not entitled to interest from the date of the liability determination because she caused the delay by appealing the denial of her motion to increase her ad damnum clause.
While I agree with the majority insofar as it holds that plaintiff is entitled to interest where neither party has caused the delay, and where defendant has caused the delay (as in Gunnarson, supra), I cannot agree with the majority that a plaintiff is usually entitled to interest from the date on which liability is determined even where plaintiff is responsible for the delay. Like Justice Fein in Malkin v Wright (supra), I find that Trimboli (supra), which was affirmed by the Court of Appeals on the opinion below, is authority that a party’s fault for the delay is determinative of entitlement to interest. Trimboli, which was expressly "reaffirmed” by the Court of Appeals in Gunnarson, held that "the delay in the rendition of damages may properly be charged against the party causing it, in considering the allowance of interest” (37 AD2d, at 389).
Denman, J. P., Boomer and Balio, JJ., concur with Law-ton, J.; Pine, J., concurs in a separate opinion.
Judgment affirmed, with costs.